Citation Nr: 0427862	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veteran's Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (RO), which found that the veteran was not eligible 
for vocational rehabilitation benefits pursuant to Chapter 
31.

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

The purposes of vocational rehabilitation and educational 
(VRE) benefits provided in chapter 31, title 38, United 
States Code, is to enable veterans with service-connected 
disabilities to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 2002).  A 
veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate.  38 C.F.R. § 
21.35(i) (2003).

The regulations provide that, during evaluation and planning 
status, it should be determined whether the veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible.  See 38 C.F.R. 
§§ 21.184(a)(1), 21.50 (2003).  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.74 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  See also 38 C.F.R. §21.188 
(2003).  The Board also notes that 38 C.F.R. § 21.51(g) 
(2003) states that if a veteran is found to not have an 
employment handicap, a separate determination of his 
eligibility for employment assistance will be made under 38 
C.F.R. § 21.47 (2003).
An application for Chapter 31 VRE benefits was received by VA 
from the veteran in February 2003.  The veteran was seen for 
counseling in March 2003.  She was initially determined to be 
eligible and entitled to VRE services in April 2003.  
However, after additional counseling in May 2003, it was 
determined that she was not eligible for VRE benefits because 
she was actively abusing alcohol and had not successfully 
completed substance abuse treatment and because she had 
missed medical and mental health appointments.  The veteran 
was informed that she needed substance abuse treatment, 
psychotherapy, medication management, and to demonstrate 
improvement before vocational rehabilitation would be 
considered.  The veteran declined to participate in 
treatment, and the RO concluded that it was not feasible for 
her to participate in VRE.  She was informed of the RO's 
denial of her claim for VRE benefits in a letter in May 2003, 
and she timely appealed.

The veteran is currently assigned a 20 percent evaluation for 
service-connected gastrointestinal disability and also has 
been given nonservice-connected ratings for a depressive 
disorder and orthopedic disability.

According to the veteran's testimony at her personal hearing 
before the Board sitting at the RO in April 2004, she is 
participating in a VA treatment program for her drug and 
alcohol problems (transcript page 4), which are in remission 
(page 3), and she is working two hours a day as a home health 
care provider for a private company (page 5).  It was noted 
on behalf of the veteran at the hearing, based on the 
veteran's current situation, meaning her current 
participation in treatment and the remission of her substance 
problems, that this case should be remanded back to the RO 
for a current examination and vocational rehabilitation 
determination on whether it is feasible to provide the 
veteran with an extended evaluation under the provisions of 
38 C.F.R. § 21.74 or some employment assistance under the 
provisions of 38 C.F.R. § 21.47.

Additionally, the Board notes that records from the veteran's 
recent VA treatment for substance abuse are not currently on 
file.  When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter on file from VA discussing 
the requirements of the VCAA.  Consequently, there is no 
notice to the veteran of the division of responsibilities 
between her and VA in obtaining evidence relevant to her 
claim.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In light of the above developments, the veteran's case is 
REMANDED for the following actions:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment of any health care providers 
who have recently treated her for a 
disability that affects her 
employability.  After securing any 
necessary authorization, VA should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured, to include the records of the 
veteran's treatment for alcohol and drug 
abuse at the VA Medical Center in 
Milwaukee, Wisconsin, and associate them 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
private medical records identified by the 
veteran, it should inform the veteran of 
this and request her to provide copies of 
the outstanding medical records.  If VA 
is unable to obtain the VA treatment 
records since 2002, a written statement 
to this effect should be added to the 
claims file.

3.  The RO should arrange for examination 
of the veteran by a physician with 
appropriate expertise to determine the 
nature and severity of any current 
psychiatric impairment.  The examiner 
should report occupational and social 
impairment caused by her psychiatric 
symptoms and should also provide an 
opinion as to the extent that any 
psychiatric impairment interferes with the 
veteran's ability to obtain and maintain 
employment.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.  
The report prepared should be typed.  

4.  The RO should arrange for examination 
of the veteran by a physician with 
appropriate expertise to determine the 
nature and severity of any current 
gastrointestinal impairment.  The examiner 
should provide an opinion as to the extent 
that any gastrointestinal impairment 
interferes with the veteran's ability to 
obtain and maintain employment.  A 
complete rationale for any opinions and 
conclusions expressed should be included 
in the examination report.  The report 
prepared should be typed.  

5.  The RO should also arrange for 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and severity of any current 
orthopedic impairment.  The examiner 
should provide an opinion as to the extent 
that any orthopedic impairment interferes 
with the veteran's ability to obtain and 
maintain employment.  A complete rationale 
for any opinions and conclusions expressed 
should be included in the examination 
report.  The report prepared should be 
typed.  

6.  The veteran is hereby notified that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examinations was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

7.  After all development specified above 
is finished, and any additional 
development found necessary has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to 
vocational rehabilitation services.  The 
RO should consider all possibly applicable 
criteria, including 38 C.F.R. §§ 21.40, 
21.47, 21.51, 21.52, 21.53, 21.57, 21.74, 
21.76, 21.80-21.98.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
Supplemental Statement of the Case, which 
contains a summary of the evidence in the 
case pertinent to the issue, cites 
pertinent laws and regulations and 
indicates how they affect the RO's 
decision, and contains a summary of the 
reasons for such decision.  The veteran 
and her representative should then be 
given an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



